Title: To John Adams from Thomas Welsh, 30 January 1797
From: Welsh, Thomas
To: Adams, John



Dear Sir
Boston Jany 30. 1797.

Reciprocating the Wishes expressed in your’s of the 19th Instant permit me to add mine that not only your private Concerns may be prosperous, but that your public Administration about to be commenced may be glorious to yourself and produce encreasing prosperity to your Country.
Last Saturday I saw a Letter in the Post Office in the Hand writing of Thomas which I desired Mr Beals to take to his Mama as it was directed to her it came by the Way of New York; I dont know the Date of it but unless that is later than the one mentioned by you I believe there is none later.
If any News should arrive here that appears authentic relative to the Conduct of France, Spain or England towards our Commerce I will convey the earliest Intelligence unless I should think you have it from some other Way. I would not undertake to predict what Course either the Writers in the Chronicle would persue in Case we were forced into a defensive War with France. Some of their Party however have said that if the French should resent the Conduct of the Government by making War that they thot is the Fæderalists might fight it out themselves. However some of them hope that the Junction of the Rose and the Lily will compose the difference.
The highest Partizans on both Sides hope for different Reasons that Mr. Jefferson will not accept of his Election to the second office of the United States.
You will see by the Papers that Governor Adams is about to pull out his Cockade, not meaning to stand another Election his political Days as well as his natural are almost numbered and finished
poor Jarvis has had new attacks of his Fits he also has run his Race.
I am Sir with great Respect / Your Friend & Humble St
Thomas Welsh